DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 01/31/2020 have been accepted by the Examiner.

Title Change
The current title of the invention, “Optical Sensor”, does not adequately correspond to the claimed subject matter.  A new title that is clearly indicative of the invention to which the claims are directed is required. See MPEP 606.01.
The application has been amended as follows: 
The originally submitted title of the application has been replaced with a new title as follows:
-- Optical Sensor with Coextensive Solid Angle Light Source --

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. Alternately, the Applicant may contact the Examiner with any proposed amendment to the title that may better describe the Applicant’s invention. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The originally submitted title of the application has been replaced with a new title as follows:
-- Optical Sensor with Coextensive Solid Angle Light Source --

Allowable Subject Matter
Claims 1-14 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an optical sensor for liquid or gas analysis, comprising: a measurement light source configured to emit measurement radiation in a first solid angle; a signal light source configured to emit visible light in a second solid angle; wherein the measurement light source and signal light source disposed within a housing such that the measurement light source radiates radiation from the housing in the first solid angle and such that the signal light source emits visible light from the housing in the second solid angle that is at least coextensive with the first solid angle, in combination with the rest of the limitations of claim 1.
Claims 2-14 are allowable because they are dependent on claim 1 or an intermediate claim.

No references that disclosed an optical sensor with a coextensive solid angle visible light source were found in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886